Title: To George Washington from Humphrey Knight, 23 August 1758
From: Knight, Humphrey
To: Washington, George



Sir
Mount Vernon Augst the 23d 1758

Yesterday we had a very fine rain which has wet things to the Roots. Ellse we have had None before this Sumer, to Do Corn mutch Servis We have a very likely Cornfeild I beleive the best In the parts, As to Tobco we have a good Deal mising but it is the worst of the ground I hope to make a smart Crop of Tobco if weather premits, I should be Glad to no what Quantanty of wheat you would have Sewd, Our people has bin very Sickley ned and Ruth is Sick now, & betty but I hope no Dainger Our Stock is all well. I have taken Some people out of The Crop and put to work on the New meadow which we be gun last Fall, and Shall get it dun as fast as I Can not hurting the Crop the mill has not gone this 4 or 5 weeks past, Willm Gates and Nathon Williamson two of your Tenants has Given notice that theyr Going of, As to the rest they Seem to wont to Stay If your Hnr thinks proper they Should I have Got all the rents in as I shall get this year, Ben Williamson Will Nation Wm Gates Neither of

them has paid all their rents, John Crook has paid none, the widow [Elizabeth] Ransom Did not pay Quite all hers, plese to send word if any of the Tenants is to be movd that wonts to stay or if the places that is void must be rented again because Severall Sponsable people is after them I am Sir Your Most Hble Servt to Comd

Humphry Knight


The place of Nathon Williamsons is on that track of Land you bought of Mr Dorrell lies over the road against the Orchard where the widow Ransom lives.


H. K.
